DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on September 1, 2022.  As directed by the amendment: claim(s) 1-2, 6, 10-11, 15, and 19-20 have been amended, claim(s) 4-5 and 13-14 have been cancelled, and no claim(s) have been added. Thus, claims 1-3, 6-12, and 15-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9-12, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims as written do not appear to flow according to how the instant specification and the drawings detail how the instant invention functions. It appears to the examiner that the corresponding parts of the specification [0191]-[0194] and Fig 22 is the desired flow of the claimed limitations; however, it doesn’t appear that the claims are written that way.  It is the examiner’s understanding that the steps (succinctly) happen in this order based on the instant specification:
Receiving heart-related data 
Receiving a plurality of requests to check a heart health measure
Each request is given a score based on the heart rate or heart rate recovery during a specific scoring time period
Make request after the scoring time period to create a cumulative heart health measure based on the hear rate, heart rate recovery, and the number of user-initiated requests made during the scoring time period.
An output of the heart health measure is displayed as a number on a GUI
Furthermore, the examiner thinks it would be beneficial to have an interview with the applicant after they have contemplated the best way to restructure the claims in order to help expedite the prosecution process in case the examiner is off based with what is detailed within this rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Claims 1 and 10 contain the limitation “in response to receiving an additional user-initiated request to check the heart health measure…” However, the claims have not required the additional user-initiate request, so it is unclear how there is a step in response to a step that hasn’t been required.
Claims 1 and 10 contain the limitation “…and a cumulative number of user-initiated requests in the plurality of user-initiated requests that occurred during a scoring time period.” However, the claims fail to define a scoring time period.  Is the scoring time period user defined manually or is it a pre-set period? Additionally, the claims do not detail the scoring or “points” in these claims at all.
Claims 1 and 10 are written where it is unclear how the heart health measure is defined. The claimed limitations state “determining,…, based on the heart health data…, a plurality of sub-components of the heart health measure for the user, wherein: the heart health measure is…, and the plurality of sub-components comprises…; determining,…, the heart health measure based on the plurality of sub-components”  It appears almost like a circular definition, or redundancy, and it is unclear how this should be interpreted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								December 6, 2022
/J.F.H./Examiner, Art Unit 3792   

                                                                                                                                                                                                     /LYNSEY C Eiseman/Primary Examiner, Art Unit 3792